Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-19 are  rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kitamura, et al. (US20170024029).
Regarding claim 1, Kitamura teaches a  touchpad device, comprising: a bottom board 26 configured to be fixed to a housing 14; at least one supporting board 40 coupled to the bottom board and configured to swing relative to the bottom board; a circuit board 42 attached to a side of the at least one supporting board away from the bottom board; a first extending structure 50 disposed on the bottom board and extending toward the at least one supporting board; and a second extending structure 46 disposed on the at least one supporting board and extending toward the bottom board, wherein the first extending structure partially extends to a side of the second extending structure adjacent to the at least one supporting board, or the second extending structure partially extends to a side of the first extending structure adjacent to the bottom board (Figs. 1-6).
Regarding claim 2, Kitamura teaches the touchpad device wherein the first extending structure 46 is an elastic arm structure (paragraph 30). 
Regarding claim 3, Kitamura teaches the touchpad device wherein the at least one supporting board 40 comprises a reverse bending portion 46 (Figs. 1-6).  
Regarding claim 4, Kitamura teaches the touchpad device further comprising a hinge structure 50 connected between the bottom board 26 and the at least one supporting board 40, wherein the hinge structure and the reverse bending portion 46 are respectively located at opposite two edges of the at least one supporting board (Figs. 6).  
Regarding claim 5, Kitamura teaches the touchpad device further comprising a hinge structure (46, 50) comprising: a first abutting portion 50 disposed on the bottom board 26 and extending toward the at least one supporting board; and a second abutting portion 46 disposed on the at least one supporting board 40 and extending toward the bottom board, wherein the first abutting portion abuts against a side of the second abutting portion adjacent to the at least one supporting board, and the second abutting portion abuts against a side of the first abutting portion adjacent to the bottom board (Fig. 6).  
Regarding claim 6, Kitamura teaches the touchpad device wherein at least one of the first abutting portion and the second abutting portion 46 is an elastic arm structure (paragraph 30).  
Regarding claim 7, Kitamura teaches the touchpad device further comprising: a first retaining portion 50 disposed on the bottom board 26; and a second retaining portion 46 disposed on the at least one supporting board 40 and arranged with the first 
Regarding claim 8, Kitamura teaches the touchpad device wherein the at least one supporting board 40 comprises: a first supporting board 40 coupled to the bottom board 26 and attached to a side of the circuit board 42 adjacent to the bottom board; and a second supporting board 40a attached to the side of the circuit board adjacent to the bottom board (Figs. 1-3).  
Regarding claim 9, Kitamura teaches the touchpad device wherein the second supporting board 40a is partially overlapped between the circuit board 42 and the first supporting board 40 (Fig. 2).
Regarding claim 10, Kitamura teaches the touchpad device wherein the first supporting board 40 and the second supporting board 40a are arranged side by side in a direction substantially parallel to the circuit board 42 (Figs. 2-3).  
Regarding claim 11, Kitamura teaches the touchpad device wherein one of the first supporting board 40 and the second supporting board 40a comprises a reverse bending portion 46 (Fig. 5).
Regarding claim 12, Kitamura teaches the touchpad device further comprising a hinge structure 50 connected between the bottom board 26 and the first supporting board 40, wherein the hinge structure and the reverse bending portion 46 are respectively adjacent to opposite two edges of the bottom board (Figs. 2-6).  
Regarding claim 13, Kitamura teaches the touchpad device further comprising a hinge structure (50, 46) comprising: 26a cantilever 46 connected to the at least one 
Regarding claim 14, Kitamura teaches the touchpad device wherein the hinge structure (50, 46) further comprises: a fastening member 50 fastening the fixing portion 46a and the bottom board 26 (Figs. 2-6).  
Regarding claim 15, Kitamura teaches the touchpad device further comprising: a linkage (50, 46) comprising a plurality of first engaging portions 46 and a plurality of second engaging portions 50 respectively located at opposite two sides of the linkage, the first engaging portions being engaged with the bottom board 26, the second engaging portions being engaged with the at least one supporting board 40 (Figs. 2-6).
Regarding claim 16, Kitamura teaches the touchpad device wherein the bottom board 26 has a plurality of engaging holes (the protruding element 50 defines a hole that receives 46), and the first engaging portions 46 are respectively engaged with the engaging holes (Fig. 5).  
Regarding claim 17, Kitamura teaches the touchpad device wherein the at least one supporting board 40 has a plurality of engaging holes (holes defining the arm 46), and the second engaging portions 50 are respectively engaged with the engaging holes(through arm 46, see Fig. 4).
Regarding claim 18, Kitamura teaches the touchpad device wherein the at least one supporting board 40 further comprises a plurality of pressing arms 46a respectively pressing the second engaging portions 50 (Fig. 2-6).  
Regarding claim 19, Kitamura teaches the touchpad device wherein a metal dome 50b is disposed on the circuit board 42, the at least one supporting board 40 comprises a buffering cover 46 and the buffering cover protrudes away from the circuit board and covers the metal dome (Figs. 6 and paragraphs 40-43).  
Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 20, the prior art fails to teach or show, alone or in combination, the claimed touchpad wherein the bottom board has a through hole, and the buffering cover is located between the metal dome and the through hole. 
Conclusion
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsu (US. Pat.6,747,867).
Regarding claim 1, Hsu teaches a touchpad device comprising: a bottom board 14 configured to be fixed to a housing 3; at least one supporting board (10, 12) coupled to the bottom board and configured to swing relative to the bottom board; a circuit board 17 attached to a side of the at least one supporting board away from the bottom board; a first extending structure 141 disposed on the bottom board and extending toward the at least one supporting board; and a second extending structure 104 disposed on the at least one supporting board and extending toward the bottom board (Fig. 4b), wherein the first extending structure partially extends to a side of the second extending structure adjacent to the at least one supporting board, or the second extending structure partially extends to a side of the first extending structure adjacent to the bottom board (Figs. 4-6).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED M SAEED/Primary Examiner, Art Unit 2833